     Case 4:20-cv-00192-A Document 18 Filed 04/29/20                Page 1 of 15 PageID 105


                         IN THE UNITED STATES DISTRICT C URT
                              NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

                                                                           CLERK, U.S~i')EfiUcT COURT
DINA SENGA KASWATUKA,                              §
                                                                            Bv _ _ _;-;:. -:7_.~'~"-:-\_ _ __
                                                   §                                         1
                 Plaintiff,                        §
                                                   §
vs.                                                §   NO. 4:20-CV-192-A
                                                   §
DFW AIRPORT POLICE,                                §
                                                   §
                 Defendant.                        §


                               MEMORANDUM OPINION & ORDER

          Came on for consideration the motion to dismiss filed by

defendant, Dallas/Fort Worth International Airport Board,

incorrectly named as DFW Airport Police, Doc.                         1
                                                                          10, and the motion

for leave to file an amended pleading filed by plaintiff, Dina

Senga Kaswatuka, Doc. 17.                  Having considered the motion to

dismiss, the amended response, the reply, the record, and the

relevant legal authorities, the court finds that the motion to

dismiss should be granted.                  The court also finds that

plaintiff's motion for leave to file an amended pleading should

be denied as futile.




1
    The ··ooc.   "reference is to the number of the item on the docket in this action.
  Case 4:20-cv-00192-A Document 18 Filed 04/29/20    Page 2 of 15 PageID 106


                                     I.

                           Factual Background

      Taking the allegations in the complaint as true, plaintiff

was falsely accused by the airport police of planning a shooting

at the airport where she worked as a Transportation Security

Administration ("TSA") agent.        Doc. 1 at 1.         This false

accusation was the result of collaboration between the police

and the TSA's management.      Id.    The police and TSA management

sought plaintiff's removal from her position as retaliation for

a complaint that plaintiff lodged regarding their refusal to

investigate an assault she suffered at the hands of a passenger.

Id.

                                     II.

                         Procedural Background

      On February 27, 2020, plaintiff filed her prose complaint.

Id.   On April 2, 2020, defendant filed its motion to dismiss.

Doc. 10.   On April 3, 2020 plaintiff filed a document titled

"Motion to Retain," Doc. 12, and on April 9, 2020, plaintiff

filed an amended version of such document, Doc. 15.               These

documents contain some facts not included in the complaint and

sections devoted to, inter alia,          service of process,

jurisdiction, venue,    facts, and damages.         Id.    Although these

documents are structured like complaints, plaintiff identifies

                                      2
 -------------------------~--
                                -~~--~~-----           ----------           ----------------------




  Case 4:20-cv-00192-A Document 18 Filed 04/29/20          Page 3 of 15 PageID 107


them as "Opposition to the defendant's Motion to dismiss" and

uses them to "request[] that the defendant                 [sic] Motion to

dismiss be denied."        Doc. 12 at 1; Doc. 15 at 1.                 Instead of

reading meaning into the structure and content of the documents,

the court will adhere to plaintiff's explanation of the

documents' purpose and consider them responses to the motion to

dismiss.    On April 17, 2020, defendant filed its reply.                        Doc.

16.

      On April 28, 2020, plaintiff filed a document titled

"Memorandum in Support of Motion for Leave to File Amended

Pleaded [sic]     Pleading," Doc. 17, but failed to file the motion

such document purported to support and the proposed amended

pleading required by Local Civil Rule LR 15.1.                       The court

interprets this document to be an attempted motion for leave to

amend and its contents, structured like a complaint, to

constitute the proposed amended pleading.

                                      III.

                     Grounds of the Motion to Dismiss

      The motion to dismiss asserts that plaintiff's claims

should be dismissed for failure to state a claim upon which

relief may be granted.          Doc. 10.       Defendant argues that

plaintiff's original complaint is conclusory and lacks the

specificity required to state a claim.               Id.      ~~    7-13.
                                           3
  Case 4:20-cv-00192-A Document 18 Filed 04/29/20   Page 4 of 15 PageID 108


                                     IV.

                               Applicable Law

       Rule 8 (a) ( 2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. 8 (a) (2), "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests."

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555          (2007)   (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a

cause of action. Id. at 555 & n.3. Thus, while a court must

accept all of the factual allegations in the complaint as true,

it need not credit bare legal conclusions that are unsupported

by any factual underpinnings. See Ashcroft v. Iqbal, 556 U.S.

662,   679   (2009)   ("While legal conclusions can provide the

framework of a complaint, they must be supported by factual

allegations.") .      "[P]ro se complaints are held to less stringent

standards than formal pleadings drafted by lawyers."            Taylor v.

Books A Million,      Inc., 296 F.3d 376, 378   (5th Cir. 2002)

(internal quotation and citation omitted).          "However, regardless

                                      4
~~-~- ··   ---~-~--------~---~~~~~~-------------------·····-------




            Case 4:20-cv-00192-A Document 18 Filed 04/29/20   Page 5 of 15 PageID 109


           of whether the plaintiff is proceeding pro se or is represented

           by counsel, conclusory allegations or legal conclusions

           masquerading as factual conclusions will not suffice to prevent

           a motion to dismiss."     Id.

                  Moreover, to survive a motion to dismiss, the facts pleaded

           must allow the court to infer that the plaintiff's right to

           relief is plausible.     Id. at 678.     To allege a plausible right

           to relief, the facts pleaded must suggest liability; allegations

           that are merely consistent with unlawful conduct are

           insufficient.    Twombly, 550 U.S . at 566-69.      "Determining whether

           a complaint states a plausible claim for relief .               [is] a

           context-specific task that requires the reviewing court to draw

           on its judicial experience and common sense." Iqbal, 556 U.S. at

           679.    "In considering a motion to dismiss for failure to state a

           claim, a district court must limit itself to the contents of the

           pleadings, including attachments thereto."         Collins v. Morgan

           Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).

                                               V.

                                           Analysis

                  Defendant argues that plaintiff failed to state a claim

           upon which relief may be granted in her complaint and,

           therefore, her claims should be dismissed.         The court agrees.

           Further , the court finds that even if her response and amended

                                               5
                       ---~~-~~---~---- .             ·-··-·-----··--··--·- - --




     Case 4:20-cv-00192-A Document 18 Filed 04/29/20         Page 6 of 15 PageID 110


response were viewed as attempts to amend her complaint,

plaintiff still failed to state a claim for relief.                                Finally,

plaintiff's motion for leave to amend is futile because the

proposed amended pleading also fails to state a claim.

A.       Plaintiff's claims should be dismissed.

         Plaintiff seems to pursue a claim under 42 U.S.C.                           §   1983

because she states that the police violated her constitutional

rights.       Doc. 1 at 1.     She fails to state a           §    1983 claim for two

reasons.

         i.    Plaintiff relies on respondeat superior.

         First,   §   1983 does not allow a governmental entity to be

held vicariously liable for the actions of its officers under a

theory of respondeat superior.          42 U.S.C.        §    1983; Bd. of Cty.

Comm'rs v . Brown, 520 U.S. 397, 403          (1997) .            Instead, a

governmental entity may be liable under           §     1983 only if the

execution of one of its policies or customs deprives a plaintiff

of a constitutional right.          Monell v. Dep't of Soc. Serv., 436

U.S. 658, 690-91 (1978).         To hold a unit of local government

liable under § 1983 therefore requires the plaintiff to

"initially allege that an official policy or custom was a cause

in fact of the deprivation of rights inflicted.u                             Spiller v.

Texas City Police Dep't, 130 F.3d 162, 167 (5th Cir. 1997)

(internal quotation marks and citation omitted).                            Moreover,

                                        6
                                                        ---·· - ·-···------- ·--- .. ··----------   - - - --   -----,


 Case 4:20-cv-00192-A Document 18 Filed 04/29/20       Page 7 of 15 PageID 111


"[t]o proceed beyond the pleading stage, a complaint's

'description of a policy or custom and its relationship to the

underlying constitutional violation .               . cannot be conclusory;

it must contain specific facts.'"              Pena v. City of Rio Grande

City, 879 F.3d 613, 622     (5th Cir. 2018)         (quoting Spiller, 130

F . 3d at 167).

     Plaintiff fails to plead specific facts regarding a policy

enacted by or a custom accepted by defendant.                   In fact,                    she does

not allege that defendant was involved in any capacity.

Instead, she focuses solely on the actions of the police

officers.      Because plaintiff's   §       1983 claims against a unit of

government rely on respondeat superior, such claims should be

dismissed .

     ii.      Plaintiff does not allege a constitutional violation .

     Second, to state a     §   1983 claim, plaintiff must allege the

deprivation of a right, privilege, or immunity secured by the

Constitution or laws of the United States.              42 U.S.C.                     §     1983.

The complaint states that police officers violated plaintiff's

Fourth and Fifth Amendment rights, Doc. 1 at 1, but does not

explain how or provide supporting facts.             «while legal

conclusions can provide the framework of a complaint, they must

be supported by factual allegations ."            Iqbal, 556 U. S . at 679.




                                         7
~----- - - - - -- -------




              Case 4:20-cv-00192-A Document 18 Filed 04/29/20              Page 8 of 15 PageID 112


                  The Fourth Amendment's protections are not applicable to

          these facts; plaintiff has alleged neither a search nor a

          seizure. 2      The Fifth Amendment is also inapplicable here.

          Because the Fifth Amendment's Grand Jury, Double Jeopardy, Self-

          Incrimination, and Takings Clauses do not relate to the facts,

          the court assumes that plaintiff intends to invoke the Due

          Process Clause.          However, the Fifth Amendment's Due Process

          Clause applies only to federal actors, and defendant is a unit

          of local government.             Doc. 16     ~   15.

                  The Fourteenth Amendment's Due Process Clause does govern

          the conduct of units of local government, but it is inapplicable

          to these facts.          To state a substantive due process claim, a

          plaintiff must allege that she was deprived of a liberty or

          property interest without due process of law.                          Paul v. Davis,

          424 u.s. 693, 710-12            (1976).      Plaintiff has not alleged the

          deprivation of such an interest.                   The court is not aware of a

          liberty interest in freedom from an investigation initiated with

          malicious intent.           Even if the investigation had led to



          2
            Although the Fifth Circuit found in the past that malicious prosecution constituted a
          freestanding Fourth Amendment violation, it has since disclaimed that view. Castellano v.
          Fragozo, 352 F.3d 939, 942, 947-49 (5th Cir. 2003) (en bane). Regardless, plaintiffhas not
          alleged that she was subject to a criminal prosecution, but rather, only to an investigation. See
          Richey v. Brookstore Grocery Co. , 952 S.W.2d 515 , 517 (Tex. 1997) (listing "the
          commencement of a criminal prosecution" as an element of a malicious prosecution claim) ;
          Browning-Ferris Indust., Inc. v. Lieck ., 881 S.W.2d 288 , 292 (Tex. 1994) ("A person initiates a
          criminal prosecution if he makes a formal charge to law enforcement authorities. ").
                                                            8
    Case 4:20-cv-00192-A Document 18 Filed 04/29/20              Page 9 of 15 PageID 113


plaintiff's baseless prosecution, plaintiff would not have

pleaded the existence of a liberty interest.                         Albright v.

Oliver, 510 U.S. 266, 271-75 (1994)                    (freedom from prosecution

without probable cause is not a liberty interest).

        Even if the complaint stated that defendant succeeded in

causing plaintiff to lose her job, plaintiff would still fail to

allege that defendant deprived her of a liberty or property

interest.       A public employee holds a property interest in her

employment if she may only be discharged for cause.                             Gilbert v.

Homar, 520 U.S. 924, 928-29 (1997).                    However, plaintiff has not

alleged that defendant or the police employed or terminated her. 3

Consequently, even if plaintiff had a property interest in her

employment, she failed to plead that it was defendant who

deprived her of that interest.                  Because plaintiff does not

allege facts that show a violation of her constitutional rights,

she fails to state a           §   1983 claim.

        Instead, plaintiff seems to allege that the police

attempted to interfere with her business relationship with her

employer, a tort rooted in state law.                     See Holloway v. Skinner,

898 S.W.2d 793, 794-95             (Tex. 1995).        The court lacks federal

question jurisdiction over such a cause of action, 28 U.S.C.                                §




3
 An attachment to her response states that plaintiff was employed by the TSA . Doc . 12 at I l-
12.
                                                9
 Case 4:20-cv-00192-A Document 18 Filed 04/29/20   Page 10 of 15 PageID 114


1331, and plaintiff has not alleged or stated facts to show that

the court has jurisdiction based on diversity of citizenship, 28

U.S.C.   §   1332.   Therefore, to the extent that the complaint

states a claim of tortious interference of a business

relationship, this action should be dismissed for a lack of

subject matter jurisdiction.

B.    Interpreting plaintiff's responses as attempts to amend
      does not change the result.

      Even if plaintiff's response and amended response ("the

responses") were viewed as attempts to amend her complaint, she

still fails to state a claim upon which relief may be granted.

According to the responses, around November 2017, plaintiff was

assaulted by a passenger while on duty, and although she filed a

complaint, the police refused to file charges. Doc. 12 at 2;

Doc. 15 at 2; see also Doc. 12 at 9.        On September 9, 2019,

plaintiff reported a threat made against her, but the police

refused to take her complaint.       Doc. 12 at 1-2; Doc. 15 at 1-2.

Plaintiff states, without elaboration, that the police were

motivated not to act in both instances because of her race,

gender, post-traumatic stress disorder, and national origin.

Id.   The responses state that on September 28, 2019, the police

falsely accused plaintiff of "planning a shootout at the

airport, hating America and Whites," once again motivated by


                                     10
    Case 4:20-cv-00192-A Document 18 Filed 04/29/20                 Page 11 of 15 PageID 115


plaintiff's race, gender, post-traumatic stress disorder, and

national origin.           Id.     The responses claim that plaintiff is

entitled to relief under              §   1983, the Americans with Disabilities

Act of 1990        ("the ADA"), 42 U.S.C.             §   12112, et seq., and the

Civil Rights Act of 1964               ("the Civil Rights Act"), 42 U.S.C.                    §


2000e, et seq.          Doc. 12 at 5; Doc. 15 at 5.                   The court

disagrees.

        First, the responses fail to state a                    §    1983 claim for the

same reasons as the original complaint.                        In the responses,

plaintiff explicitly relies on the respondeat superior doctrine.

Doc. 12 at 5; Doc. 15 at 5.                 She also fails to plead facts

regarding a constitutional violation.

        Defendant's alleged failures to act when plaintiff reported

the 2017 assault and the 2019 threat do not rise to the level of

a constitutional violation.                 Although local governments may be

found liable for failures to perform adequate investigations,

that failure must have led to a separate constitutional injury. 4

See Piotrowski v. City of Houston, 237 F.3d 567, 581-82                                (5th


4
  Police inaction motivated by invidious discrimination may constitute a violation of the Equal
Protection Clause and satisfy § 1983's constitutional violation prong. See DeShaney v.
Winnebago Cty. Dept. of Soc. Servs., 489 U.S. 189, 197 n.3 (1989); Watson v. City of Kansas
City, 857 F.2d 690, 694 (1Oth Cir. 1988) ("Although there is no general constitutional right to
police protection, the state may not discriminate in providing such protection."). However,
although plaintiff states that defendant's failures to investigate were motivated by discrimination.
Doc. 12 at 1-2; Doc. 15 at 1-2, she provides no explanation or facts to support these conclusions
and therefore fails to state a claim for relief, Iqbal, 556 U.S. at 679.
                                                    11
 Case 4:20-cv-00192-A Document 18 Filed 04/29/20   Page 12 of 15 PageID 116


Cir. 2001)    (considering a failure to investigate as part of the

policy or custom prong of the § 1983 analysis and not as a

constitutional violation itself); see also Rolen v. City of

Brownfield, 182 Fed. App'x 362, 364          (5th Cir. 2006)   ("Failure to

investigate or prosecute an offense does not give rise to § 1983

liability."); Andrews v. Fowler,          98 F.3d 1069, 1078 (8th Cir.

1996)    (finding "no further constitutional injury resulted" from

a failure to investigate a report of a rape by a police

officer); Gomez v. Whitney,     757 F.2d 1005, 1006      (9th Cir. 1985)

("However, we can find no instance where the courts have

recognized inadequate investigation as sufficient to state a

civil rights claim unless there was another recognized

constitutional right involved.").          Because the alleged failures

to investigate do not constitute independent constitutional

violations, they cannot form the basis of a § 1983 claim.

        The responses also do not provide facts to characterize the

terror threat investigation as a constitutional violation

actionable under§ 1983.       The only additional facts provided by

the responses are contained in the officer narrative attached to

the response.    Doc. 12 at 12-13.        The details contained therein

do not describe a constitutional violation, but rather, routine

questioning by police.     Because plaintiff failed to allege a



                                     12
                       ·- ----- -·- -                   ...··- -- - -- ---····--
                                        ........... --~~·                          --

    Case 4:20-cv-00192-A Document 18 Filed 04/29/20                                     Page 13 of 15 PageID 117


constitutional violation, she failed to state a                                               §   1983 claim in

her responses.

        Second, the responses do not state claims under the ADA.

The ADA mandates that "no qualified individual with a disability

shall, by reason of such disability, be .                                                . denied the

benefits of the services                                     of a public entity, or be

subjected to discrimination by any such entity."                                                  42 U.S.C.

§    12132.   Plaintiff states, without explanation, that

defendant's failures to act in response to the 2017 assault and

2019 threat amounted to discrimination on the basis of her post-

traumatic stress disorder.                             Doc. 12 at 1-2; Doc. 15 at 1-2.                        She

also states that she was "discriminated against based on

disability because She [sic] was falsely accused of planning a

shootout because of her military background."                                               Doc. 12 at 4;

Doc. 15 at 4.       Such conclusory allegations, without more, cannot

sustain a claim for relief.                                 Iqbal, 556 U.S. at 679.

        Finally, plaintiff does not state a claim under the Civil

Rights Act.       It is not clear how the Civil Rights Act applies to

these facts, and plaintiff provides no explanation.                                                  The facts

alleged do not relate to the subject matter of the Civil Rights

Act, such as voting rights, segregation, and discrimination by

places of public accommodation.                                  Although the Civil Rights Act

does prohibit discriminatory employment practices, 42 U. S.C .                                                §

                                                               13
                                                                              ·-·-·-----·-· -·- ------ - - - - - - - - -



 Case 4:20-cv-00192-A Document 18 Filed 04/29/20                    Page 14 of 15 PageID 118


2000a, et seq., the responses do not state that plaintiff worked

for or was terminated by defendant.

        Because the responses rely on legal conclusions instead of

facts,     they do not state claims under                   §   1983, the ADA, or the

Civil Rights Act.             Therefore, even if the responses were

considered attempts to amend the complaint, plaintiff's claims

should be dismissed.

C.      Plaintiff's motion for leave to file an amended pleading is
        futile.

        Plaintiff's motion for leave to file an amended pleading,

Doc. 17, should be denied because the proposed pleading contains

the same shortcomings as the original complaint and the

responses.         It explicitly relies on respondeat superior, id. at

                                                                      5
11, consists largely of conclusory language,                              and the few facts

                                                                          6
that it adds do not support a cause of action.                                   In fact,     the

proposed complaint weakens plaintiff's assertion of officer

wrongdoing.         While the original complaint implies that the

officers who investigated the alleged terror threat acted solely

to put her job in jeopardy, Doc. 1 at 1, the proposed pleading




:; For example, plaintiff repeatedly states, without elaboration, that the officers acted in certain
ways .. because I am a black female (from Congo) who suffered with military sexual trauma
P.T. S.D." Doc. 17 at 3-5.
r, For example, it states that the 2019 threat that police refused to investigate came from her
manager, who said he would lie about her and cause her to lose her job. Doc. 17 at 4. Such a
fact does not shed light on why defendant should be liable for the officers ' failure to investigate .
                                                    14
- --   - - - ------   - - - · - -- -




                Case 4:20-cv-00192-A Document 18 Filed 04/29/20   Page 15 of 15 PageID 119


               states that they were responding to a tip provided by her

              manager, Doc. 17 at 5.           Because the proposed pleading fails to

               state a claim for which relief may be granted, such amendment is

               futile,       and plaintiff's motion should be denied.

                                                         VI.

                                                        Order

                        Therefore,

                        The court ORDERS that the motion to dismiss be, and is

              hereby, granted, and that all claims and causes of action

              brought by plaintiff against defendant in the above-captioned

              action be, and are hereby, dismissed with prejudice.

                        The court further ORDERS that the motion for leave to file

              an amended pleading be, and is hereby, denied as futile.

                        SIGNED         <-/:: ~~<f   ,   2020.




                                                         15
